Electronically Filed
                                                         Supreme Court
                                                         SCAP-14-0000873
                                                         17-NOV-2015
                                                         03:49 PM




                          SCAP-14-0000873

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   MAUNA KEA ANAINA HOU; CLARENCE KUKAUAKAHI CHING; FLORES-CASE
 #OHANA; DEBORAH J. WARD; PAUL K. NEVES; and KAHEA: THE HAWAIIAN
    ENVIRONMENTAL ALLIANCE, a domestic non-profit corporation,
                       Appellants-Appellants,

                                 vs.

     BOARD OF LAND AND NATURAL RESOURCES, STATE OF HAWAI#I;
   DEPARTMENT OF LAND AND NATURAL RESOURCES, STATE OF HAWAI#I;
  SUZANNE CASE, in her official capacity as Chair of the Board
 of Land and Natural Resources and Director of the Department of
  Land and Natural Resources; and UNIVERSITY OF HAWAI#I AT HILO,
                      Appellees-Appellees.


        APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
               (CAAP-14-0000873; CIV. NO. 13-1-0349)

  ORDER GRANTING IN PART EMERGENCY MOTION FOR STAY UPON APPEAL
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Appellants’ Emergency Motion for

Stay Upon Appeal filed on November 16, 2015,

           IT IS HEREBY ORDERED that this motion is granted in

part.   The Conservation District Use Permit HA-3568 is

temporarily stayed until Wednesday, December 2, 2015, or until

further order of the Court.
          IT IS FURTHER ORDERED that any response to said motion

shall be filed no later than 4:30 p.m. on Tuesday, November 24,

2015.

          DATED:   Honolulu, Hawai#i, November 17, 2015.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2